  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOE NATHAN GILES,                     )
                                      )
        Plaintiff,                    )
                                      )           CIVIL ACTION NO.
        v.                            )            2:19cv439-MHT
                                      )                 (WO)
JOY SIMPSON, et al.,                  )
                                      )
        Defendants.                   )

                                  OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate,

filed    this     lawsuit    challenging      the    Alabama    Board    of

Adjustment’s         decision         denying       his    claim        for

compensation for stolen property.                  This lawsuit is now

before the court on the recommendation of the United

States       Magistrate     Judge    that    plaintiff’s     motion     for

leave to proceed in forma pauperis be denied and that

his case be dismissed without prejudice.                   Also before

the      court     are      plaintiff’s         objections      to      the

recommendation.           After      an   independent     and   de    novo

review       of   the     record,     the    court     concludes      that

plaintiff’s       objections        should   be     overruled   and     the
magistrate judge’s recommendation adopted.

    An appropriate judgment will be entered.

    DONE, this the 15th day of July, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
